                        UNITED STATES DISTRICT COURT

                             DISTRICT OF MINNESOTA

 PHARAOH EL-FOREVER AMEN EL,
                                                      Civil No. 18-2545 (JRT/HB)
                                   Plaintiff,

 v.                                               MEMORANDUM OPINION AND
                                                 ORDER ADOPTING REPORT AND
 TOM ROY,                                            RECOMMENDATION
                                 Defendant.


      Pharaoh El-Forever Amen El, No. 228679, MCF – Rush City, 7600 Five Hundred
      Twenty-Fifth Street, Rush City, MN 55069, pro se plaintiff.

      Kathryn M. Keena, DAKOTA COUNTY ATTORNEY’S OFFICE, 1560
      Highway Fifty-Five, Hastings, MN 55033, for defendant.


      On August 29, 2018, pro se plaintiff Pharaoh El-Forever Amen El (“Amen El”) filed

a petition under 28 U.S.C. § 2254 for writ of habeas corpus (“§ 2254 Petition”). He filed

a concurrent motion for stay and abeyance (“Motion to Stay”), asking the Court to stay his

petition until he could exhaust the presentation of a Supreme Court case, Simmons v. United

States, 390 U.S. 377, 394 (1968), to the Minnesota courts. The Court has before it the

Report and Recommendation (“R&R”) of United States Magistrate Judge Hildy Bowbeer,

recommending that the Court deny the Motion to Stay. Amen El objects.

       Because Amen El has not demonstrated cause for his failure to squarely present

Simmons to the Minnesota courts, the Court will overrule his objections, adopt the R&R,

and deny Amen El’s Motion to Stay.



                                           -1-
                                     BACKGROUND

       Amen El was convicted of murder in the second degree on November 3, 2015, and

was sentenced to 203 months in prison. (2d Ex. to Brief of Tom Roy (“2d Ex.”) at 777,

Oct. 17, 2018, Docket No. 21-2.) He appealed his conviction to the Minnesota Court of

Appeals, which affirmed the conviction, and filed a petition for review with the Minnesota

Supreme Court, which denied review. State v. Thomas, No. A16-0446, 2017 WL 1375279,

at *1 (Minn. Ct. App. Apr. 17, 2017), review denied (Minn. June 28, 2017). On appeal, he

submitted two briefs – one by his counsel and another pro se – citing Minnesota law to

argue that the trial court erred in allowing the state to introduce certain DNA evidence. (2d

Ex. at 793-817, 863-69). Relevant to the present motion, his counsel argued that Amen El

“was forced to decide between [two] constitutional rights: the right to a speedy trial and

the right to effective assistance of counsel.” (2d Ex. at 816.)

       Amen El brought his first petition for postconviction relief in state court on July 14,

2017. (Id. at 778.) He sought relief based on “new evidence regarding the DNA testing

done by the BCA,” argued that the Court of Appeals allows a new trial in such

circumstances, and claimed an Equal Protection violation due to his “inability to collect

DNA tests.” (Id.) The court denied relief, finding that his petition was barred by State v.

Knaffla, 243 N.W.2d 737, 741 (Minn. 1976), and did not satisfy one of the exceptions set

forth in Powers v. State, 731 N.W.2d 499, 502 (Minn. 2007). 1 (Id.)


       1
        Knaffla held that, if a Minnesota defendant directly appeals his or her conviction, a
Minnesota court considering postconviction relief cannot consider matters raised in the direct

                                                          (footnote continued on next page)

                                            -2-
       Amen El brought a second petition for postconviction relief in state court on

September 1, 2017. (Id. at 781.) The second petition “provide[d] no additional information

or new basis for relief” and was also denied based on Knaffla. (Id. at 782-83.)

       Amen El brought a third petition for postconviction relief in state court on June 19,

2018, arguing that he had been forced to choose between two constitutional rights: speedy

trial and effective assistance of counsel. (Id. at 784-85.) His third petition was also denied

based on Knaffla. (Id. at 787-92.)

       On September 2, 2018, Amen El appealed the denial of his three petitions for

postconviction relief to the Minnesota Court of Appeals. (1st Ex. to Opp. Mem. of Tom

Roy at 2-6, Nov. 15, 2018, Docket No. 30-1.) He argued that his post-conviction petitions

fell under the exceptions to Knaffla because: (1) the discovery violation at issue resulted

in an unfair advantage to the state, and (2) Simmons applies to his case but was not

presented on direct appeal because his counsel denied his request to present it. (Id.)

       On August 29, 2018, Amen El filed his § 2254 Petition in this Court. (Pet., Aug.

29, 2018, Docket No. 1.) He raises four grounds for relief, including that he was forced to

choose between two constitutional rights due to the state’s discovery violations and the

court’s refusal to suppress evidence. (Id. at 5-10.) Amen El acknowledges that he has not

exhausted all his arguments in state court. (Id. at 12.) The merits of his § 2254 Petition

are not presently before the Court. (See R&R at 3 n.3, Jan. 16. 2019, Docket No. 32.)




appeal or claims known but not raised in the direct appeal. 243 N.W.2d at 741. Powers outlined
two exceptions to Knaffla: (1) if a novel legal issue is presented, or (2) if the interests of justice
require review. 731 N.W.2d at 502.

                                                -3-
       Along with his § 2254 Petition, Amen El filed the Motion to Stay, asking the Court

to stay his petition until he could exhaust “all, or certain claims.” (Mot. to Stay at 1, Aug.

29, 2018, Docket No. 2.) Specifically, he asks that the Court stay his § 2254 petition to

allow the Minnesota courts to “squarely” consider application of Simmons to his case. (Id.)

Amen El asserts Simmons in support of his claim that he was forced to choose between two

constitutional rights. (Pet. at 3.) 2

       Presently before the Court is the Magistrate Judge’s R&R recommending that the

Court deny the Motion to Stay because Amen El “failed to establish good cause for his

failure to exhaust his state court remedies, and . . . his claim based on Simmons is plainly

meritless.” (R&R at 5.) Amen El objects. (Objs., Feb. 15, 2019, Docket No. 35.) He

argues that he can show cause because he asked his counsel to present Simmons on appeal,

but his counsel denied his request. (Id. at 1.) He also argues that Simmons applies to his

case because “it is intolerable that one constitutional right should have to be surrendered

in order to assert another.” (Id. (quoting Simmons, 390 U.S. at 394).)

       Because Amen El has not demonstrated cause for his failure to squarely present

Simmons to the Minnesota courts, the Court will overrule Amen El’s objections, adopt the

R&R, and deny the Motion to Stay.



       2
          Amen El appears to argue that he exhausted his claim that he was forced to choose
between two constitutional rights by raising it in his direct state court appeal, (Pl.’s Mem. at 1,
Sept. 19, 2018, Docket No. 11), but that he did not exhaust arguments based on Simmons before
the Minnesota courts, (Mot to Stay at 1). Like the R&R, this Order only addresses whether Amen
El has demonstrated cause for his failure to exhaust any Simmons-based arguments in support of
his broader claim. (See R&R at 7.) It is not intended to decide the merits of his claim or any other
arguments in support of it, nor is it intended to address whether the claim or other arguments are
procedurally defaulted. (See id.)

                                               -4-
                                       DISCUSSION

I.     STANDARD OF REVIEW

        Upon the filing of an R&R by a magistrate judge, “a party may serve and file

specific written objections to the proposed findings and recommendations.” Fed. R. Civ.

P. 72(b)(2); accord D. Minn. LR 72.2(b)(1). “The district judge must determine de novo

any part of the magistrate judge’s disposition that has been properly objected to.” Fed. R.

Civ. P. 72(b)(3); accord D. Minn. LR 72.2(b)(3). To be proper, the objections must

specifically identify the portions of the R&R to which the party objects and explain the

basis for the objections. Turner v. Minnesota, No. 16-3962, 2017 WL 5513629, at *1 (D.

Minn. Nov. 17, 2017).


II.    STAY AND ABEYANCE PROCEDURE

       “An application for a writ of habeas corpus on behalf of a person in custody pursuant

to the judgment of a State court shall not be granted unless it appears that . . . the applicant

has exhausted the remedies available in the courts of the State.” 28 U.S.C. § 2254(b)(1)(A).

“Claims may be procedurally defaulted if they are not fairly presented before the state

courts and are no longer reviewable by the state courts because of the state's procedural

rules.” Krieger v. Minnesota, No. 13-1942 (JRT/HB), 2015 WL 470811, at *4 (D. Minn.

Feb. 4, 2015).

       Habeas petitions that mix exhausted and unexhausted claims may not be adjudicated

by federal district courts. Rhines v. Weber, 544 U.S. 269, 273-74 (2005). However, courts

may stay mixed petitions and hold them in abeyance while a petitioner returns to state court

to exhaust previously unexhausted claims. Id. at 275-77. This “stay-and-abeyance”

                                             -5-
procedure avoids the risk that a petitioner forever loses the opportunity for federal review

of the unexhausted claims due to AEDPA’s 1-year statute of limitations. Id. at 275-76.

Nevertheless, this procedure may only be used if “the petitioner had good cause for his

failure to exhaust, [the] unexhausted claims are potentially meritorious, and there is no

indication that the petitioner engaged in intentionally dilatory litigation tactics.” Id. at 278.


III.   AMEN EL’S OBJECTIONS

       A.      Good Cause

       The Magistrate Judge found that Amen El had “not offered any reason – and the

Court can see no reason – why he failed to raise Simmons, a 1968 decision of the United

States Supreme Court, in his prior state court proceedings.” (R&R at 5.) Amen El objects

on the grounds that he asked his counsel to raise Simmons on direct appeal and his counsel

refused. 3 (Objs. at 1.) But “attorney error that results in a procedural default” does not

constitute good cause “unless the attorney’s performance was constitutionally deficient.”

Armstrong v. Iowa, 418 F.3d 924, 927 (8th Cir. 2005). Amen El does not argue that his

appellate counsel was constitutionally ineffective. As such, the Court will overrule his

objection and adopt the R&R as to Amen El’s failure to show good cause.


       B.      Applicability of Simmons to Amen El’s Case

       The Magistrate Judge also found that any arguments premised on Simmons are

meritless because they would be barred under Knaffla since Amen El failed to raise them



       3
        Notably, Amen El filed a pro se reply brief in support of his direct appeal, and he has not
explained why he did not mention Simmons in his pro se brief. (See 2d Ex. at 863-69.)

                                               -6-
on direct appeal and no Knaffla exceptions are available to him. The Magistrate Judge

concluded that “[s]taying habeas proceedings is futile when a claim is procedurally

defaulted.” (R&R at 6 (quoting Evans v. King, No. 10-cv-4045, 2011 WL 3837090, at *4

(D. Minn. July 29, 2011), R&R adopted, 2011 WL 3837086). Amen El’s objection states:

“Regarding the [court’s] contention that Simmons and its persuasive authority is

inapplicable to the relevant case, Petitioner objects.” (Objs. at 1.) Amen El appears to

misunderstand the Magistrate Judge’s conclusion, which was not that Simmons does not

apply to his case, but rather that his Simmons-based claim is meritless because it is barred

by Knaffla. Amen El has not provided any argument as to why his claim is not barred by

Knaffla or is subject to a Knaffla exception. As such, the Court will overrule this objection.


                                          ORDER

       Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

       1.     Plaintiff’s Objections to the Magistrate Judge’s Report and Recommendation

[Docket No. 35] are OVERRULED;

       2.     The Magistrate Judge’s Report and Recommendation [Docket No. 32] is

ADOPTED; and

       3.     Plaintiff’s Motion to Stay [Docket No. 2] is DENIED.


DATED: March 11, 2019                                    _______                      _____
at Minneapolis, Minnesota.                                        JOHN R. TUNHEIM
                                                                       Chief Judge
                                                                United States District Court



                                            -7-
